t c summary opinion united_states tax_court fred d murray petitioner v commissioner of internal revenue respondent docket no 22807-12s filed date gwendolyn baptist-hewlett for petitioner william b mcclendon for respondent summary opinion chiechi judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursu- hereinafter all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure ant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in and a dollar_figure accuracy- related penalty under sec_6662 on petitioner’s federal_income_tax tax for his taxable_year the issues for decision for petitioner’s taxable_year are do the two payments totaling dollar_figure that petitioner made to his former spouse during constitute alimony deductible under sec_215 we hold that they do not is petitioner liable for the accuracy-related_penalty under sec_6662 we hold that he is findings_of_fact some of the facts have been stipulated and are so found petitioner resided in mississippi at the time he filed the petition at a time not established by the record petitioner and lisa lynn murray ms murray decided to end their marriage on date they signed a document titled property settlement agreement settlement agreement which they indicated therein makes fair and equitable provisions for the distribution of the property of the parties petitioner and ms murray the settlement agreement set forth the agreement of petitioner and ms murray with respect to certain matters that were identified as follows in that agreement real_property motor vehicles bank accounts and personal_property retirement accounts and alimony the agreement of petitioner and ms murray in the settlement agreement with respect to alimony was as follows alimony both parties acknowledge that they are both in good health and have no mental or physical restriction that would prevent either from gainful employment the parties freely voluntarily expressly and mutually agree to release one another of any and all duty and obliga- tion one may owe to the other for any alimony or related support whether lump sum periodic rehabilitative or of any nature except as specifically set out herein it is specifically agreed that the husband shall pay unto the wife the sum of dollar_figure as lump sum alimony to be paid as follows dollar_figure by cashiers funds upon the execu- tion of this settlement agreement and dollar_figure by cashiers funds within days from the date of the execution of this agreement the funds shall be paid through the office of the wife’s attorney all provisions contained hereinabove for the payment of debts or division of marital property is by way of support one to the other and shall not be dischargeable in bankruptcy the agreement of petitioner and ms murray in the settlement agreement with respect to a final decree of divorce was as follows in the event a final decree of divorce is entered in any_action or proceeding herein this agreement and in particular the provisions relating to the property rights and other matters set forth in the said agreement if the court approves the same shall be incorporated therein merged with and become a part of such final decree of divorce the agreement of petitioner and ms murray in the settlement agreement with respect to releases and other obligations was in pertinent part as follows both parties agree that this agreement shall be binding upon the parties and their respective heirs executors administrators and assigns the agreement of petitioner and ms murray in the settlement agreement with respect to its modification was in pertinent part as follows a modification or waiver of any of the provisions of this agreement shall be effective only if made in writing and executed with the same formality as this agreement and approved by the chancery court of desoto county mississippi the agreement of petitioner and ms murray in the settlement agreement with respect to tax_advice was as follows both parties further agree that no tax_advice has been requested nor furnished by said attorneys in this divorce action regarding the tax consequences of this property settlement agreement and shall hold the law firms and individual attorneys therein of myers law group pllc and debra p branan harmless and blameless for any_tax con- sequences related to this property settlement agreement petitioner and ms murray were divorced pursuant to a decree of divorce final divorce decree that the chancery court of desoto county mississippi filed on date that court ratified approved and adopted the settlement agreement made it part of the decree of divorce for all property settlement and other purposes and ordered that it shall and does determine the rights of the parties pursuant to paragraph of the settlement agreement titled alimony petitioner made payments of dollar_figure and dollar_figure to ms murray on the two respective dates in specified in that paragraph of that agreement petitioner filed electronically form_1040 u s individual_income_tax_return for his taxable_year return in that return petitioner showed total_tax of dollar_figure and claimed a deduction as alimony for the two payments totaling dollar_figure that he had made to ms murray during pursuant to para- graph of the settlement agreement before claiming that deduction in his return petitioner did not seek any advice as to the propriety of that deduction he did however ask h_r block to review his return after he had prepared it pursuant to paragraph of the settlement agreement petitioner was re- quired to pay dollar_figure to ms murray on the date of the execution of that agreement ie date and dollar_figure to her days from the date of that execution ie date but before he filed it he did not provide that company at the time it reviewed that return a copy of the settlement agreement or the final divorce decree respondent issued a notice_of_deficiency notice to petitioner with respect to his taxable_year in that notice respondent determined to disallow the deduction that petitioner had claimed as alimony in his return for the two payments totaling dollar_figure that he had made to ms murray during pursuant to paragraph of the settlement agreement respondent also determined in the notice that petitioner is liable for the accuracy-related_penalty under sec_6662 opinion petitioner bears the burden of establishing that the determinations in the notice are erroneous see rule a 290_us_111 we address initially the alimony deduction that petitioner claimed in his return for the two payments totaling dollar_figure payments at issue that he had made to ms murray during pursuant to paragraph of the settlement agreement sec_215 allows an individual to deduct an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year sec_215 defines the term alimony or separate_maintenance pay- ment for purposes of sec_215 to mean any alimony_or_separate_maintenance_payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_71 provides the following definition of the term alimony_or_separate_maintenance_payment sec_71 alimony and separate_maintenance payments b alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not des- ignate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate mainte- nance the payee spouse and the payor spouse are not mem- bers of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 provides the following definition of the term divorce_or_separation_instrument used in sec_71 and b sec_71 alimony and separate_maintenance payments b alimony or separate_maintenance payments defined --for purposes of this section-- divorce_or_separation_instrument --the term divorce_or_separation_instrument means-- a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse the parties agree that the payments at issue must meet all four requirements in sec_71 through d in order to constitute an alimony_or_separate_maintenance_payment that is deductible under sec_215 and includible in the income of the recipient under sec_71 they disagree as to whether those payments satisfy the requirement in sec_71 the requirement in sec_71 is satisfied if the payor has no liability to make any payment for any period after the death of the payee spouse and no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse whether that requirement is satisfied is determined by the terms of the applicable instrument or if the instrument is silent on the matter by state law see kean v commissioner tcmemo_2003_163 aff’d 407_f3d_186 3d cir we consider first the terms of the settlement agreement that agreement is silent as to whether petitioner’s obligation in that agreement to make the payments at issue to ms murray would have terminated if she or he had died before he had made those payments because the settlement agreement is silent we turn for guidance to the law of the state of mississippi mississippi law before addressing mississippi law we note that our characterization of the payments at issue as periodic alimony or lump-sum alimony under that law is determinative of whether those payments consistent with sec_71 sec_61 defines gross_income to mean all income from whatever source derived including alimony and separate mainte- nance payments satisfy the requirement in sec_71 that is because under mississippi law p eriodic alimony consists of periodic_payments to the payee spouse that are to continue indefinitely until the remarriage of the payee spouse or the death of either the payor or payee spouse 74_f3d_661 5th cir citing bowe v bowe so 2d miss and wray v wray so 2d miss moreover under mississippi law upon the request of either spouse a court may modify periodic alimony if the court were to find that the requesting spouse had a material_change in economic circum- stances under mississippi law t he court cannot deprive itself of the power to modify periodic alimony in the future and cannot extend the payments past the remarriage of the payee spouse or death of either spouse id citing armstrong v armstrong so 2d miss bowe so 2d pincite and east v east so 2d miss in barrett the u s court_of_appeals for the fifth circuit the court to which an appeal in this case would normally lie if this case were appealable which it is not because it is an s_case indicated that periodic alimony under mississippi law is in contrast to lump-sum alimony under that law in the words of the court_of_appeals mississippi’s lump sum alimony is a final settlement substituting as a division of property between a husband and wife that cannot be subsequently modified for any reason except fraud the death or remarriage of the payee spouse does not effect sic the payor spouse’s obligation lump sum alimony is treated like a traditional debt and is even chargeable to the estate of the payor spouse id pincite fn refs omitted citing armstrong so 2d pincite cunningham v lanier so 2d miss bowe so 2d pincite wray so 2d pincite hubbard v hubbard so 2d miss and maxcy v estate of maxcy so 2d miss under mississippi law an alimony decree is presumed to provide for periodic alimony unless the decree ‘by clear and express language’ provides for lump sum alimony ideally a lump sum alimony award will state that the payor spouse must pay a certain total sum payable in specified monthly installments however there is no required form for lump sum alimony id fn refs omitted quoting creekmore v creekmore so 2d miss sharplin v sharplin so 2d miss and wray so 2d pincite in order to ascertain whether a decree or an award of alimony ‘by clear and express language’ provides for lump sum alimony id we must consider the substance of and not the label attached to the alimony awarded id citing creekmore so 2d pincite in paragraph of the settlement agreement petitioner and ms murray used the phrase lump sum alimony to refer to the sum of dollar_figure that he was to pay to her in two respective installments of dollar_figure and dollar_figure on the date of the execution of that agreement ie date and days from the date of that execution ie date we conclude that that phrase lump sum alimony that petitioner and ms murray used in paragraph of the settlement agreement was not intended by them to be a mere label that is because in the sentence in paragraph of the settlement agreement immediately preceding the sentence in which petitioner and ms murray agreed that he was to pay to her the sum of dollar_figure as lump sum alimony they acknowledged in unambiguous language that each of them was aware of the different types of alimony under mississippi law that immediately preceding sentence set forth the following agreement of peti- tioner and ms murray the parties freely voluntarily expressly and mutually agree to release one another of any and all duty and obligation one may owe to the other for any alimony or related support whether lump sum periodic rehabilitative or of any nature except as specifically set out herein emphasis added we conclude that when petitioner and ms murray used the phrase lump sum ali- mony in the next sentence in paragraph of the settlement agreement they intended that the substance of the dollar_figure amount that he was to pay her in two installments was lump-sum alimony under mississippi law the characteristics of the sum of dollar_figure that petitioner agreed to pay to ms murray in paragraph of the settlement agreement reinforce our conclusion one of the characteristics of lump-sum alimony under mississippi law is that the alimony decree provides a specified duration of time for the payments after which the obligation ceases barrett f 3d pincite citing creekmore so 2d pincite in paragraph of the settlement agreement petitioner and ms murray agreed that he make the following two payments to her totaling dollar_figure on the following dates in dollar_figure on the date of the execution of that agree- ment ie date and dollar_figure days from the date of that execution ie date another characteristic of lump-sum alimony under mississippi law is that it constitutes a final settlement between the parties that is not subject_to subsequent modification id pincite petitioner and ms murray agreed in the settlement agreement in pertinent part as follows with respect to its modification a modification or waiver of any of the provisions of this agreement shall be effective only if made in writing and executed with the same formality as this agreement and approved by the chancery court of desoto county mississippi as a result the chancery court of de soto county mississippi was not allowed to modify sua sponte or on the request of either petitioner or ms murray the sum of dollar_figure that he was to pay to her as lump sum alimony in two installments on the dates specified as required in paragraph of the settlement agreement on the record before us we find that under mississippi law petitioner’s obligation to make the payments at issue to ms murray as required by paragraph of the settlement agreement and the final divorce decree would not have terminated if he or she had died before he had made one or both of those pay- ments on that record we further find that the payments at issue do not satisfy the requirement in sec_71 on the record before us we find that the payments at issue do not constitute alimony deductible under sec_215 we now address whether petitioner is liable for his taxable_year for the accuracy-related_penalty under sec_6662 that section imposes an accuracy-related_penalty of percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the cir- cumstances 963_f2d_907 6th cir aff’g tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the return sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year ex- ceeds the greater of percent of the tax required to be shown in the tax_return for that year or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance on the advice of a professional may demonstrate reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in this connection a taxpayer must demonstrate that the taxpayer’s reliance on the advice of a professional concerning substantive tax law was objectively reasonable 39_f3d_402 2d cir aff’g tcmemo_1993_480 a taxpayer’s reliance on the advice of a professional will be objectively reasonable only if the taxpayer has provided necessary and accurate information to the professional 115_tc_43 aff’d 299_f3d_221 3d cir see also 70_tc_158 it is respondent’s position that petitioner is liable for his taxable_year for the accuracy-related_penalty under sec_6662 because there is a substan- tial understatement_of_tax for that year under sec_6662 on the record respondent argues in the alternative that petitioner is liable for his taxable_year for the accuracy-related_penalty under sec_6662 because he was negligent under sec_6662 since he made no reasonable attempt to comply with the provisions of this title_26 of the u s code before us we agree with respondent that there is a substantial_understatement of tax for petitioner’s taxable_year it is petitioner’s position that he nonetheless is not liable for his taxable_year for the accuracy-related_penalty under sec_6662 because he intended for the payments to be periodic alimony believed that his attorney structured the property settlement agreement as such for these reasons petitioner has reason- able cause for deducting his payments as alimony accordingly petitioner claims he acted in good_faith and has reasonable_cause for deducting the pay- ments at issue on his tax_return on the record before us we reject petitioner’s position that is because the record does not support or belies petitioner’s claims in support of his position that he is not liable for the accuracy-related_penalty on the record before us we find that petitioner has failed to carry his bur- den of establishing that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment for his taxable_year on that record we find that petitioner has failed to carry his burden of establishing that he is not liable for his taxable_year for the accuracy-related_penalty under sec_6662 in petitioner’s return he showed total_tax of dollar_figure in the notice respondent determined a deficiency of dollar_figure we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
